[Cite as State ex rel. Walker v. DeWeese, 2012-Ohio-1601.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO ex rel., GARY D.                               JUDGES:
WALKER                                                       Hon. Patricia A. Delaney, P. J.
                                                             Hon. John W. Wise, J.
        Relator                                              Hon. Julie A. Edwards, J.

-vs-                                                         Case No. 12 CA 10

JAMES DEWEESE, JUDGE
                                                             OPINION
        Respondent




CHARACTER OF PROCEEDING:                               Petition for Writ of Procedendo



JUDGMENT:                                              Dismissed



DATE OF JUDGMENT ENTRY:                                April 6, 2012



APPEARANCES:

For Relator                                            For Respondent

GARY D. WALKER, PRO SE                                 JILL M. COCHRAN
RICHLAND CORR. INSTITUTION                             ASSISTANT PROSECUTOR
1001 Olivesburg Road                                   38 South Park Street, 2nd Floor
Mansfield, Ohio 44901                                  Mansfield, Ohio 44902
Richland County, Case No. 12 CA 10                                                          2

Wise, J.

       {¶1}   Relator, Gary Walker, has filed a Complaint for Writ of Procedendo.

Respondent, Judge DeWeese, has filed a Motion to Dismiss.

       {¶2}   Relator maintains the trial court has failed to issue a final, appealable

order and is requesting this Court order Respondent to issue such an order.

Specifically, Relator argues the trial court’s order is not final because it failed to address

each forfeiture specification contained in the indictment.

       {¶3}   The Supreme Court recently addressed a very similar issue where a

Relator sought a writ of procedendo on the allegation that the trial court failed to

address each firearm specification. In affirming the denial of the writ, the Supreme

Court held,

       The . . . sentencing entry constituted a final, appealable order because it

       set forth the fact of [the] convictions, the sentence, the judge's signature,

       and the time stamp indicating the entry upon the journal by the clerk. State

       v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142,

       paragraph one of the syllabus; see also State ex rel. Lockhart v. Whitney,

       130 Ohio St.3d 95, 2011-Ohio-4896, 955 N.E.2d 994, ¶ 2; State v. Ford,

       128 Ohio St.3d 398, 2011-Ohio-765, 945 N.E.2d 498, ¶ 17 (“firearm

       specification is merely a sentence enhancement, not a separate criminal

       offense”). “[N]either mandamus nor procedendo will compel the

       performance of a duty that has already been performed.” State ex rel.

       Tenace v. Court of Claims of Ohio (2002), 94 Ohio St.3d 319, 321, 762

       N.E.2d 1009. And insofar as [Petitioner] contests the failure of the trial
Richland County, Case No. 12 CA 10                                                     3


      court to issue multiple sentences for his firearm-specification convictions,

      he has or had an adequate remedy by way of appeal to raise his claim of

      sentencing error. See, e.g., State ex rel. Cunningham v. Lindeman, 126

      Ohio St.3d 481, 2010-Ohio-4388, 935 N.E.2d 393, ¶ 1.

State ex rel. Jones v. Ansted, 131 Ohio St.3d 125, 125-126, 961 N.E.2d 192, 192 - 193

(Ohio,2012).

      {¶4}     We have reviewed the trial court’s sentencing entry and find that it does

comply with Crim.R. 32 because it sets forth the fact of Relator's convictions, the

sentence, the judge's signature, and the time stamp indicating the entry upon the journal

by the clerk. State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142,

paragraph one of the syllabus. Further, we find Relator has or had an adequate remedy

at law to challenging any sentencing error relative to the specifications. State ex rel.

Jones v. Ansted, 131 Ohio St.3d 125, 125-126, 961 N.E.2d 192, 192 - 193 (Ohio,2012).

      {¶5}     For these reasons, Respondent’s Motion to Dismiss is granted, and the

Complaint for Writ of Procedendo is dismissed.

By: Wise, J.

Delaney, P. J., and

Edwards, J., concur.

                                            ___________________________________


                                            ___________________________________


                                            ___________________________________

                                                                JUDGES
JWW/d 0314
Richland County, Case No. 12 CA 10                                                  4


             IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                          FIFTH APPELLATE DISTRICT




STATE OF OHIO ex rel.,                       :
GARY D. WALKER                               :
                                             :
       Relator                               :
                                             :
-vs-                                         :         JUDGMENT ENTRY
                                             :
JAMES DEWEESE, JUDGE                         :
                                             :
       Respondent                            :         Case No. 12 CA 10




       For    the   reasons   stated   in   our   accompanying   Memorandum-Opinion,

Respondent’s Motion to Dismiss is granted, and the Complaint for Writ of Procedendo is

dismissed. Costs assessed to Relator.




                                             ___________________________________


                                             ___________________________________


                                             ___________________________________

                                                                 JUDGES